    Case: 1:19-cv-02823 Document #: 21 Filed: 09/16/19 Page 1 of 12 PageID #:74




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

Francisco Fernandez (K80450),                  )
                                               )
               Plaintiff,                      )   No. 1:19-cv-2823
                                               )
 v.                                            )   Judge Manish Shah
                                               )
Joseph Baluk, Chris Howe, Robert Rodriguez,    )
Nicholas Calhoon, Raul Alvarez, Isaac Ward, )
Berkybile.
Drake   Carpenter, Albert Martinez, Carl Shaw, )
Steven Stroh, and Matthew Lyday, and           )
Michael Sheehan in their individual            )   Jury Trial Demanded
capacities, Thomas Dart in his official        )
capacity, and Cook County Illinois,            )
Illinoi                                        )
 Defendants. Defendants.                       )

                             AMENDED COMPLAINT

      Francisco Fernandez (“Plaintiff”) by and through his attorney, complains

against the Defendants and states as follows:

                          PRELIMINARY STATEMENT

      1.     This civil rights action seeks compensatory and punitive damages from

Defendants arising out of the unconstitutional deprivation of rights of Mr.

Fernandez by lack of action to address serious dangerous and unsanitary conditions

Mr. Fernandez suffered as a pretrial detainee in the Cook County Jail from April

27, 2018 to May 2nd, 2018. During this time Defendants failed to protect Fernandez

and were deliberately indifferent to Mr. Fernandez’s constitutional and basic

human rights and maintained policies that enabled such activity to occur. Thus, Mr.

Fernandez was forced to deal with unwanted sexual advances and contact from his
    Case: 1:19-cv-02823 Document #: 21 Filed: 09/16/19 Page 2 of 12 PageID #:74




cellmate and live in deplorable conditions which were in violation of his fourteenth

amendment rights. Defendant Dart also maintained policies and procedures that

directly harmed Mr. Fernandez.

                             JURISDICTION AND VENUE

      2.     This is a civil action authorized by 42 U.S.C. § 1983. This Court has

jurisdiction under 28 U.S.C. §1331 and 1343 (a)(3).

      3.     Venue in this judicial district is proper under 28 U.S.C. §1391 (b)(2),

because it is where the events or omissions giving rise to this claim occurred.

                                     PARTIES

      4.     Plaintiff Francisco Fernandez is an individual, a citizen of the State of

Illinois. Fernandez’s Illinois Department of Correction identification number is

K80450. At the relevant time period, Mr. Fernandez was housed in the Cook County

Jail in the Special Management Unit.

      5.     On information and belief, Defendants Joseph Baluk, Chris Howe,

Robert Rodriguez, Nicholas Calhoon, Raul Alvarez, Isaac Ward, Drake Carpenter,

Albert Martinez, Carl Shaw, Steven Stroh, Matthew Lyday, and Michael Sheehan

(the “Individual Defendants”) were employed by the Cook County Department of

Corrections during the relevant time and were assigned to the Special Management

Unit during the relevant time period. All of the Individual Defendants are named

in their individual capacities for actions they performed under the color of state law

and were deliberately indifferent to Mr. Fernandez in violation of his constitutional

rights.



                                          2
    Case: 1:19-cv-02823 Document #: 21 Filed: 09/16/19 Page 3 of 12 PageID #:74




       6.     On information and belief, Defendant Thomas Dart is and was the

sheriff of Cook County, Illinois during the relevant time period and is responsible

for the policies, practices, and customs of the Cook County Jail.

       7.     Defendant Cook County, Illinois is named as a defendant pursuant to

Carver v. Sheriff of LaSalle Cty., 324 F.3d 947, 948 (7th Cir. 2003) because it is a

necessary party in any suit seeking damages from an independently elected county

officer in an official capacity. See Fed. R. Civ. P. 17, 19.

                                    BACKGROUND

       8.     Mr. Fernandez was placed in the Special Management Unit of the

Cook County Jail on April 27, 2018 and remained in the unit until May 2, 2018.

Prior to this time, Mr. Fernandez was an inmate in general population of the Cook

County Jail and was awaiting trial.          All of the allegations contained in this

Amended Complaint relate to actions that occurred during Mr. Fernandez’s time in

the Special Management Unit.

       9.     On April 27, 2018, Mr. Fernandez was a pretrial detainee in the Cook

County Jail. On this date, he was moved into the Special Management Unit,

Division 9 Tier 1-H, of the Cook County Jail in cell 1259.

       10.    When being transferred to the Special Management Unit, Mr.

Fernandez was escorted to cell number 1259 by ten of the Individual Defendants.

When arriving at the cell, the inmate already occupying the cell, identified to be Mr.

McKay, told the escorting officers that he did not want a cellmate. Mr. McKay was

then ordered to step away from the door; however he refused and stated directly to



                                             3
        Case: 1:19-cv-02823 Document #: 21 Filed: 09/16/19 Page 4 of 12 PageID #:74




Jail personnel that he would physically harm Mr. Fernandez if he was placed in the

cell.

          11.   After Mr. McKay’s outburst and threats, the escorting officers notified

a superior of the situation. With the assistance of ten officers Mr. McKay was finally

forced to the back of the cell to allow Fernandez’s entry. Mr. Fernandez protested to

the Individual Defendants that he feared for his safety and did not want to be

housed with Mr. McKay. Meanwhile, in the presence of the Individual Defendants,

other detainees were yelling about Mr. McKay being a “crazy guy” and warning that

Fernandez should not be placed in a cell with him.

          12.   Despite Fernandez’s and other detainees’ protests and Mr. McKay’s

threats of physical violence and intimidation—of which the officers were personally

aware—Fernandez was placed in the cell with Mr. McKay while the Individual

Defendants laughed.

          13.   During his time with Fernandez, McKay would continually make

unwanted sexual advances and perform lewd acts in front of Mr. Fernandez.

Fernandez was forced to tackle McKay off of him to avoid the unwanted sexual

advances. Fernandez was assaulted and battered as a result of avoiding unwanted

sexual contact. Fernandez continually complained of these conditions to the

Individual Defendants, yet they did nothing.

          14.   While being housed with Fernandez, McKay would smear bodily fluids,

including vomit and feces, on the walls of the shared cell. Again, Fernandez

informed the Individual defendants, and again they did nothing to alleviate the



                                            4
    Case: 1:19-cv-02823 Document #: 21 Filed: 09/16/19 Page 5 of 12 PageID #:74




unsanitary and uninhabitable conditions.

      15.    Fernandez repeatedly told the Individual Defendants about the

threats, sexual advances, and unsanitary conditions.

      16.    When nothing was done in response to his complaints Fernandez

attempted to file grievances reporting his unsafe, uninhabitable, and unsanitary

conditions. Mr. Fernandez first asked the Individual Defendants for grievance

forms, but they never provided him a form. Mr. Fernandez then recalled that he did

have a spare grievance form in his paperwork. On April 29, 2018, he completed the

form and placed the grievance form in his cell door. The grievance form was taken

from the cell door and Fernandez, even after his transfer, continued asking jail

officials for a copy, but Fernandez never received a copy.

      17.    On April 29, 2018, Mr. McKay was removed from the cell due to being

discharged, however the bodily fluids remained on the cell walls. Fernandez again

complained of the conditions of his confinement and asked certain of the Individual

Defendants for cleaning supplies to clean and disinfect the cell. In response, he was

given a broom, but no other supplies that would serve the purpose of disinfecting

the cell, which could harbor dangerous diseases.

      18.    The Individual Defendants observed the filth on the wall after Mr.

McKay’s discharge, yet nothing was done to sanitize the cell.

      19.    Mr. Fernandez’s cell remained filthy and unsanitary throughout the

duration of his stay through May 2, 2018 when he was transferred out of the Special

Management Unit and back into general population.



                                           5
   Case: 1:19-cv-02823 Document #: 21 Filed: 09/16/19 Page 6 of 12 PageID #:74




                                    Count I
             42 U.S.C. § 1983 Claim for Violations of Fernandez’s
                            14th Amendment Rights
                       (Against Individual Defendants)
      20.    Fernandez re-states, re-alleges and incorporates paragraphs 1-19

above as Paragraph 20 of Count I.

      21.    As previously alleged, the Individual Defendants had knowledge of the

direct threats made by Mr. McKay to the Individual Defendants that were directed

at Mr. Fernandez.

      22.    The Individual Defendants had actual knowledge of the potential of

Mr. McKay to cause harm to Mr. Fernandez by the warnings from other inmates,

who were yelling not to house Fernandez with McKay.

      23.    The Individual Defendants had actual knowledge of the lewd acts,

sexual advances, and attacks suffered by Fernandez from being told directly by

Fernandez of McKay’s behavior. Even after being told about McKay’s behavior, the

Individual Defendants knowingly and recklessly ignored the harm being suffered by

Fernandez.

      24.    The Individual Defendants failed to protect Mr. Fernandez from

unwanted sexual advances and physical contact by Mr. McKay.

      25.    The Individual Defendants’ failure to protect Fernandez was

objectively unreasonable and posed a substantial risk of serious harm to

Fernandez’s health and safety.

      26.    As a direct and proximate result of the Individual Defendants’ failure

to protect Fernandez and their deliberate indifference, Fernandez was needlessly



                                         6
    Case: 1:19-cv-02823 Document #: 21 Filed: 09/16/19 Page 7 of 12 PageID #:74




attacked, threatened, and subjected to appalling living conditions despite his own

and other detainee’s warnings.

       27.    As previously alleged, the Individual Defendants were informed by

Fernandez of the adverse conditions of confinement, such as feces and vomit on the

cell walls.

       28.    The Individual Defendants refused to provide any reasonable

sanitation or cleaning supplies to Fernandez to assist in making the cell habitable.

       29.    The Individual Defendants’ failure to provide supplies and sanitation

was objectively unreasonable and posed a substantial risk of serious harm to

Fernandez’s health and safety.

       30.    As a direct and proximate result of the Individual Defendants’ failure

to provide Fernandez with adequate cleaning supplies, Fernandez was subjected to

unreasonable conditions of confinement that amounted to punishment and these

conditions were in violation of Fernandez’s fourteenth amendment rights.

       31.    The above described acts and omissions were committed under color of

state law and constituted violations of Fernandez’s constitutional rights.

    WHEREFORE Plaintiff Francisco Fernandez prays that this Court enter

judgment in his favor and against the Defendants, and award him: a) compensatory

damages; b) punitive damages; c) reasonable attorneys’ fees and costs; and d) any

other relief this Court deems just and proper.




                                          7
    Case: 1:19-cv-02823 Document #: 21 Filed: 09/16/19 Page 8 of 12 PageID #:74




                                  Count II
                               (Monell Claim)
                  (Against Thomas Dart, in his official capacity)

      32.    Fernandez re-states, re-alleges and incorporates paragraphs 1-31

above as Paragraph 32 of Count II.

      33.    Mr. Fernandez was subjected to unsanitary conditions of confinement

as a result of the policies of the Cook County Jail.

      34.    The actions of the Individual Defendants as alleged relating to the

deliberate unsanitary conditions of confinement were done pursuant to one or more

interrelated policies, practices and/or customs of the Cook County Jail.

      35.    On information and belief, the Cook County Jail has a policy of

suspending sanitation activities when there is a staffing shortage. See attached

Exhibit A stating that sanitation practices were suspended due to staff shortage.

      36.    Mr. Fernandez’s constitutional harm regarding the sanitary conditions

of his cell was a direct result of the policy of suspending sanitation services when a

staff shortage occurred.

      37.    This practice has been maintained with deliberate indifference to the

constitutional rights of pretrial detainees to be reasonably safe and healthy in the

Cook County Jail.

      38.    Additionally, Mr. Fernandez believes Cook County Jail has a practice

of housing inmates with others who may be a great risk to those with whom they

are sharing a cell. Mr. Fernandez’s counsel requested such information related to

any such policies or procedures in early discovery, however then nominal defendant



                                           8
    Case: 1:19-cv-02823 Document #: 21 Filed: 09/16/19 Page 9 of 12 PageID #:74




Dart objected to producing any policies or procedures of the Cook County Jail.

      39.      Upon information and belief, Defendant Dart and Cook County Jail

have a widespread policy of not addressing sanitation issues which have affected

inmates in numerous other instances from 2014 through 2018, including but not

limited to the following examples:

            a. In 2016 Ian Armstrong was a pretrial detainee in the Cook County Jail

               where he was subjected to feces and urine due to a lack of sanitation

               and plumbing issues. See Armstrong v. Dart, No. 16 C 9215, 2019 U.S.

               Dist. LEXIS 148958, at *1 (N.D. Ill. Sep. 2, 2019).

            b. From 2013-2015 Joshua Edward Stanton was housed in the Cook

               County Jail and experienced sanitation issues for which he brought

               suit. See Stanton v. Dart, No. 14 C 9974, 2018 U.S. Dist. LEXIS 38787,

               at *1 (N.D. Ill. Mar. 9, 2018).

            c. In 2018 Anthony P. Johnson was admitted to the Cook County Jail for

               treatment and suffered adverse conditions related to the Jail’s

               sanitation policies. Mr. Johnson also attached to his complaint seven

               affidavits of other inmates suffering similar unsanitary conditions.

               See Johnson v. Cook Cty. Sheriff's Office, No. 16 C 07523, 2018 U.S.

               Dist. LEXIS 80592, at *2 (N.D. Ill. May 14, 2018).

            d. In 2014 Ernest Brown was housed in the Cook County Jail and alleged,

               among others, that the sanitation of the jail was inadequate and

               unconstitutional. See Brown v. Dart, No. 14 C 3032, 2017 U.S. Dist.



                                             9
   Case: 1:19-cv-02823 Document #: 21 Filed: 09/16/19 Page 10 of 12 PageID #:74




             LEXIS 118545, at *1 (N.D. Ill. July 28, 2017).

      40.    The widespread and longstanding sanitation issues of the Cook County

Jail are directly responsible for Mr. Fernandez’s injuries.

      41.    Sheriff Thomas Dart is and was responsible for the policies, practices,

and customs of the Cook County Jail, and is thus responsible for the policies related

to sanitation.

      42.    The policy of suspending sanitation of cellblocks due to staff shortages

coupled with Fernandez’s individual experiences related to the lack of sanitation

establishes that the policies and procedures maintained at the Cook County Jail

were the driving force behind and directly responsible for his constitutional harm.

      43.    As a direct result of these policies, Mr. Fernandez was injured and

forced to stay in unsanitary and unlivable conditions.

   WHEREFORE Plaintiff Francisco Fernandez prays that this Court enter

judgment in his favor and against the Defendants, and award him: a) compensatory

damages; b) punitive damages; c) reasonable attorneys’ fees and costs; and d) any

other relief this Court deems just and proper.




                                          10
   Case: 1:19-cv-02823 Document #: 21 Filed: 09/16/19 Page 11 of 12 PageID #:74




Dated:      September 16, 2019

                                            Respectfully Submitted,

                                            FRANCISCO FERNANDEZ

                                            By: /s/ Peter A. Silverman   .
                                                  One of His Attorneys

Peter A. Silverman (#6196081)
Justin M. Herzog (#6324047)
Figliulo & Silverman, P.C.
10 South LaSalle Street, Suite 3600
Chicago, IL 60603
312.251.4600
312.251.4610/fax




                                       11
   Case: 1:19-cv-02823 Document #: 21 Filed: 09/16/19 Page 12 of 12 PageID #:74




                          CERTIFICATE OF SERVICE


       The undersigned attorney hereby certifies that by electronically filing the
foregoing Amended Complaint with the Clerk of Court, he has caused service of
that document to be made on September 16, 2019, by U.S. mail or electronic means
on each party entitled to receive service by using the Court’s transmission facilities
to send a Notice of Electronic Filing to each such party’s counsel who are Filing
Users listed below at their corresponding email addresses identified below pursuant
to Federal Rules of Civil Procedure 5(b)(1), 5(b)(2)(E) and 5(b)(3) and Local Rule 5.
9.


                                                  /s/ Peter A. Silverman


Christina Faklis Adair
Cook County State's Attorney's Office
Civil Actions Bureau
500 Richard J. Daley Center
Fifth Floor
Chicago, IL 60602
(312) 603-4634
Email: christina.adair@cookcountyil.gov




                                          12
